        Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 1 of 28



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

RITA LAVORGNA,                            :
      Plaintiff,                          :
                                          :
      v.                                  :   Case No. 3:19-cv-00007 (VLB)
                                          :
HAMDEN SHORELINE ORAL AND                 :
MAXILLOFACIAL SURGERY                     :
ASSOCIATES, P.C.                          :   July 29, 2020
     Defendant.                           :

                MEMORANDUM OF DECISION GRANTING
       DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, [ECF NO. 46]

      This employment discrimination action is brought by Plaintiff, Rita

Lavorgna, a former dental surgical assistant of the Defendant, Hamden Shoreline

Oral and Maxillofacial Surgery Associates, P.C. (“Defendant”).1            Defendant

terminated Plaintiff’s employment, and Plaintiff alleges that Defendant’s

termination of her employment was motivated by discriminatory animus based on

her age in violation of the Age Discrimination in Employment Act, 29 U.S.C. § 621

(“ADEA”) and the Connecticut Fair Employment Practices Act (“CFEPA”), Conn.

Gen. Stat. § 46a-60, et seq., as well as disability discrimination in violation of the

Americans with Disabilities Act Amendments Act of 2008 (“ADAAA”), codified as

amended at 42 U.S.C. § 12101 et seq., and violation of Conn. Gen. Stat. § 31-51q,




1 Defendant filed a Supplemental Corporate Disclosure Statement informing the
Court that “it filed a name change with the Secretary of State, State of
Connecticut, on December 3, 2019, wherein it changed its name to Coastal
Connecticut Oral & Maxillofacial Surgery, P.C.” [ECF No. 36]. For clarity’s sake,
the Court will simply refer to Defendant as “Defendant.”
        Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 2 of 28




“Liability of employer for discipline or discharge of employee on account of

employee’s exercise of certain constitutional rights.”

      On February 14, 2020, Defendant filed a motion for summary judgment and

memorandum in support thereof on all claims.          [ECF Nos. 46, 47].     For the

following reasons, the Defendant’s motion for summary judgment is GRANTED.

                                 I. MATERIAL FACTS

      The Court draws the following facts from the Parties’ Local Rule 56(a)

Statements of Material Facts as supported by evidence in the record.

      “Plaintiff was hired in or about 1990 to work as a surgical dental assistant

for [Defendant’s] Practice at [Defendant’s] Hamden location.”         [ECF No. 47-2

(Defendant’s Local Rule 56(a)1 Statement of Undisputed Material Facts (“Def.’s

Stmt.”) ¶ 5)]; [ECF No. 55-1 (Plaintiff’s Local Rule 56(a)2 Statement of Facts (“Pl.’s

Stmt.”) ¶ 5)]. “At the time that Plaintiff was hired in 1990, she was, and remained

throughout her 27 years of employment with the Practice, hearing impaired.”

Def.’s Stmt. ¶ 12; Pl.’s Stmt. ¶ 12.

      In 2013, Defendant opened a new location in Wallingford, Connecticut.

Def.’s Stmt. ¶ 17; Pl.’s Stmt. ¶ 17; [ECF No. 1 ¶ 11].        “At the time that the

Wallingford office was opened, members of the staff were given the opportunity

to transfer from the Hamden office to the Wallingford office,” but “Plaintiff

remained at the Hamden office.” Def.’s Stmt. ¶¶ 18, 19; Pl.’s Stmt. ¶¶ 18, 19.

Three of the surgical assistants who transferred from the Hamden location to the


                                          2
        Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 3 of 28




new Wallingford location were Denise Trip, Carol Maturo, and Michelle

Provencher. Def.’s Stmt. ¶ 21; Pl.’s Stmt. ¶ 21.

      Carol Maturo, in a sworn affidavit, stated that she “elected to transfer to the

Wallingford office, in significant part because I did not want to work with

Plaintiff.” [ECF No. 47-5 ¶ 6]. She also stated in the affidavit that she “did not

enjoy working with Plaintiff and found her to frequently be rude, condescending,

hostile and abusive,” id. ¶ 7, and that “[t]ransferring to Wallingford was a positive

change for me and I found that my working environment improved significantly

after I left the Hamden office.” Id. ¶ 8.

      Following the transfer of the three surgical assistants to Wallingford,

Defendant hired new replacement employees. Def.’s Stmt. ¶¶ 25, 26; Pl.’s Stmt.

¶¶ 25, 26.

      Plaintiff had no official supervisory role in the Hamden office. Def.’s Stmt.

¶ 9; Pl.’s Stmt. ¶ 9; [ECF No. 47-7 (Transcript of Plaintiff’s Deposition dated

December 9, 2019) (“Pl. Depo. Tr.”) at 40:16-20 (“Q. Were you ever responsible to

supervise or manage other employees? A. No. Q. Were you ever asked to do

so? A. No.”).

      Despite having no supervisory role in the Hamden office, Plaintiff took it

upon herself to instruct the new hires as to office procedures including safety

items such as needle disposal, and other topics. [ECF No. 1 ¶¶ 18-20, 22]; Def.’s

Stmt. ¶ 28; Pl.’s Stmt. ¶ 28. The new hires did not want to be told what to do by


                                            3
        Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 4 of 28




Plaintiff, which frustrated Plaintiff. Def.’s Stmt. ¶¶ 28, 29; Pl.’s Stmt. ¶¶ 28, 29

(“Plaintiff instructed them . . . They did not perform their jobs to the satisfaction

of the physicians. . . .     their performance deficiencies and lack of attention

caused safety issues in the office.”); Pl. Depo. Tr. at 57:8-58:16:

      They just felt that they could just do whatever they did to get the job
      done and nothing else, and they would leave me with everything
      else. They didn’t like to be told what to do. They never wanted to
      know how to do anything right. They just -- when the safety issues
      came up and I had to tell the office manager about them, they were
      resentful, you know, and they would just make complaints left and
      right. They wouldn’t do anything they were told over and over.
      There were procedures that had to be done to shut down a room, and
      nothing was ever done. Medicine cabinets were left unopened. They
      were supposed to be locked. Tanks were supposed to be shut off.
      I’m busy doing something else, come over, everybody is gone, and
      everything was left for me to do. The safety issues had to do with
      sutures. I raised these issues, and they were resentful about it.
      They just never wanted to -- it continued to happen. So, now, we
      have suture needles that haven’t been found.

      In August and December 2013, Defendant’s Hamden Office Manager

Antonia “Annie” Pietrandrea spoke to Plaintiff after Plaintiff’s “co-workers had

complained that [she] w[as] yelling and bossing them around.” [ECF No. 47-12 at

1]. Office Manager Pietrandrea also told Plaintiff at those times that Plaintiff was

“creating a hostile work environment and this was very serious,” and that she

“needed to treat people with respect and also not order people around.” Id.

      In March 2014, Dr. Philip Conforti also spoke to Plaintiff “regarding [her]

inappropriate behavior and gave [her] specific instructions as to what he




                                          4
       Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 5 of 28




expected of [her].” Id. Plaintiff states that “[i]n 2014, when Defendant instructed

Plaintiff not to instruct the other employees, she stopped.” Pl.’s Stmt. ¶ 28.

      Defendant had an official “Office Policy” that stated as follows:

      When groups of people work together, it is necessary for everyone to
      observe certain rules of acceptable social conduct. Violation of
      these rules may result in disciplinary action ranging from a verbal
      warning, to a written warning, to immediate discharge.

[ECF No. 47-10 at 4].

      On May 30, 2014, Plaintiff yelled at a number of co-worker’s in Defendant’s

Hamden office break room. Def.’s Stmt. ¶ 42; Pl.’s Stmt. ¶ 42. The next workday

Plaintiff’s co-worker Josie Ardito sent an email to Office Manager Pietrandrea

stating “Hi Annie! We really need a memo about bullying and threatening people

at work. I don’t want to say what happened but it's not okay for some people to

treat others like we are kids. There were 4 of us in break room when it took place.

Not sure if u got any complaints from my coworkers.” [ECF No. 47-4 at 4-5].

      Following this, Office Manager Pietrandrea asked co-workers who were

present to provide a written statement regarding the May 30, 2014 incident, which

they did, each confirming that Plaintiff had raised her voice and acted in a

threatening manner to her co-workers.        Def.’s Stmt. ¶ 45; Pl.’s Stmt. ¶ 45; [ECF

No. 47-4 at 6 (Follow-up statement of Josie Ardito: “This happened 5/30/14 at

around 4:45 pm. I was cleaning dishes in the break room when Antonio ask Rita

lf she needed any help? she immediately started to scream and said how she has

to do everything. And she pointed her finger at us and said if any of you tell

                                         5
       Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 6 of 28




annie that I just yell at you guys I’m going to tell everyone here. She walked away

[and] we all looked at each other like what just happened.”)]; [ECF No. 47-5 at 5

(Statement of Carol Maturo):

      The incident happened on Friday May 30 at 4:50. Rita entered the
      kitchen and addressed myself, Josie, antonio and ally. Yelling and
      pointing her finger at each one of us. Saying that she is sick and
      tired of doing everything herself and she’s not going to do it
      anymore. She was referring to keeping rooms tidy and shutting off
      view boxes etc. this is something we all do. We don’t know what
      else she expects. She was threatening us after that again with the
      finger in our faces saying and if you tell Annie I just yelled at all if
      [sic: of] you I’m going to tell her about all the things you guys do. I
      said to her don’t talk to me that way and I walked out if [sic: of the]
      kitchen. One moment later she came to me and said, i hope you
      weren’t thinking I meant you. I had to treat it like a group so it would
      look better. That was the situation and we all felt threatened. AIly on
      the way out was upset and said to me why ls she yelling at me? I
      don’t even work here yet.]

Id.; [ECF No. 47-6 at 5 (Statement of co-worker Antonio Gonzalez):

      On Friday, May 30th at 4:45 pm I was in the kitchen area with all my
      co-workers but Rita, waiting for 5 pm to punch out. When Rita walks
      in to the kitchen area I ask her if she needed help with something
      before I punch out and she started ‘ls our responsibility to put back
      in place the light box and refill the bottles to clean the suction lines
      at the end of the day, she is tired of nobody doing their job at the end
      of the day.’ At that point, the way she was talking, I just left the
      kitchen and rush to the rooms to do what she requested, but
      everything was in place and the bottles were perfectly filled. I
      understand that the rant was a little bit longer but I was not present
      for it.]

Id. In a follow-up email, Mr. Gonzalez stated that one time previously Plaintiff had

gotten “really upset” at him when she mistakenly thought that he had improperly

sterilized some instruments. [ECF No. 47-6 at 7].


                                         6
         Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 7 of 28




       Plaintiff admitted in writing that on May 30, 2014 she “was annoyed” at

finding various items not completed, raised her voice at her co-workers, and later

apologized to Carol Maturo. [ECF No. 47-12 at 10-11].

       As a result of the May 30, 2014 incident, Plaintiff received a written warning

from Defendant’s Office Manager Pietrandrea on June 19, 2014. [ECF No. 47-12 at

11-12]. The warning directed Plaintiff as follows:

   •   Communicate in a professional manner at all times.
   •   Treat your co-workers with respect and in a courteous manner.
   •   You are to bring any work related issues to me (Annie) or if it needs
       immediate attention please speak with Dr. Conforti or Dr. Johnson.
   •   You are not to attempt to give directions or criticism to your co-workers,
       remember that you are all equal and you have no authority over anyone.

Id. at 11.

       Another incident occurred on May 2, 2016, in which the details are disputed

but Josie Ardito claims that Plaintiff yelled at her after she failed to include a

certain instrument on a surgical tray for a doctor performing surgery. In Office

Manager Pietrandrea’s notes concerning her and Dr. Conforti’s counseling of

Plaintiff, she states “Rita then proceeded to say that she did not yell at Josie but

did say to her I told you to place that instrument on his tray. Rita was told that it

is not her place to tell staff what to do.” [ECF No. 47-12 at 14].

       On August 15, 2017, Plaintiff’s co-worker Allesandra Rosadini entered Dr.

Conforti’s private office in tears, reporting that Plaintiff had berated her about a

surgical tray that was not properly prepared. Def.’s Stmt. ¶ 61; Pl.’s Stmt. ¶ 61;

[ECF No. 47-3 (Affidavit of Dr. Conforti) ¶ 50]; [ECF No. 47-12 at 13 (Dr. Conforti’s
                                          7
        Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 8 of 28




notes describing Ms. Rosadini as “in tears”)]. Following this incident Defendant

terminated Plaintiff. Def.’s Stmt. ¶¶ 63-70. Conforti Aff. ¶ 52 (“After the incident

that occurred on August 15, 2017, I conferred with my partners and we concluded

that Plaintiff had been given enough opportunities to change her behavior over a

period of four years, and that it was clear that she was not willing to do so.”).

       Plaintiff was 56 years old when she was terminated. Def.’s Stmt. ¶ 78; Pl.’s

Stmt. ¶ 78.     Plaintiff’s co-workers Denise Trip, Carol Maturo, and Michelle

Provencher were 65, 53, and 46 years old respectively at that time. Def.’s Stmt. ¶

79; Pl.’s Stmt. ¶ 79. The three doctors who decided to terminate Plaintiff were Dr.

Conforti, who was 61 at that time, Dr. Johnson, who was 42, and Dr. Parker, who

was 60 years old. Def.’s Stmt. ¶ 65. Another employee, Carol Sauza, worked for

Defendant from 2004 to 2014, when she voluntarily separated at age 61. Def.’s

Stmt. ¶ 81; Pl.’s Stmt. ¶ 81.

      At no time did Plaintiff ever advise the doctors or any office manager that

she believed the disputes with her co-workers were in any way related to her

hearing impairment or her age, nor did any of Defendant’s employees make any

disparaging statements about Plaintiff’s age or hearing ability. Def.’s Stmt. ¶¶ 82-

84; Pl.’s Stmt. ¶¶ 82-84.

      Plaintiff filed this Complaint on January 3, 2019. [ECF No. 1].




                                          8
       Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 9 of 28




                              II.    Legal Standard

      Summary judgment should be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). The moving party bears the burden of

proving that no genuine factual disputes exist. See Vivenzio v. City of Syracuse,

611 F.3d 98, 106 (2d Cir. 2010). “In determining whether that burden has been

met, the court is required to resolve all ambiguities and credit all factual

inferences that could be drawn in favor of the party against whom summary

judgment is sought.” Id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255

(1986); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986)). This means that “although the court should review the record as a whole,

it must disregard all evidence favorable to the moving party that the jury is not

required to believe.” Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,

151 (2000); see also Welch-Rubin v. Sandals Corp., No. 3:03-cv-00481, 2004 WL

2472280, at *4 (D. Conn. Oct. 20, 2004) (“At the summary judgment stage of the

proceeding, [the moving party is] required to present admissible evidence in

support of their allegations; allegations alone, without evidence to back them up,

are not sufficient.”) (citing Gottlieb v. Cnty. of Orange, 84 F.3d 511, 518 (2d Cir.

1996)); Martinez v. Conn. State Library, 817 F. Supp. 2d 28, 37 (D. Conn. 2011).

Put another way, “[i]f there is any evidence in the record that could reasonably

support a jury’s verdict for the nonmoving party, summary judgment must be


                                         9
       Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 10 of 28




denied.” Am. Home Assurance Co. v. Hapag Lloyd Container Linie, GmbH, 446

F.3d 313, 315-16 (2d Cir. 2006) (internal quotation marks and citation omitted).

      A party who opposes summary judgment “cannot defeat the motion by

relying on the allegations in his pleading, or on conclusory statements, or on

mere assertions that affidavits supporting the motion are not credible.” Gottlieb,

84 F.3d at 518. Where there is no evidence upon which a jury could properly

proceed to find a verdict for the party producing it and upon whom the onus of

proof is imposed, such as where the evidence offered consists of conclusory

assertions without further support in the record, summary judgment may lie.

Fincher v. Depository Trust & Clearing Corp., 604 F.3d 712, 726-27 (2d Cir. 2010).

                                III.   DISCUSSION

      A.     Age-Based Discriminatory Discharge Claims

      Plaintiff’s claims of discriminatory treatment are analyzed using the

burden-shifting framework set forth in McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802 (1973).   The McDonnell Douglas standard requires that Plaintiff

establish a prima facie case of discrimination by showing (1) that she is part of a

protected class; (2) that she was qualified for her position; (3) that she suffered

an adverse employment action; and (4) that the circumstances surrounding the

employment action give rise to an inference of discrimination. Id. The Second

Circuit has noted that the burden to establish a prima facie case is “minimal” or

“de minimis.” Woodman v. WWOR–TV, Inc., 411 F.3d 69, 76 (2d Cir. 2005).


                                         10
       Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 11 of 28




      If Plaintiff can establish a prima facie case, the burden shifts to the

Defendant to proffer a legitimate, nondiscriminatory reason for the adverse

employment action.        McDonnell Douglas, 411 U.S. at 802.             At this stage,

Defendant need only proffer, not prove, the existence of a nondiscriminatory

reason for its employment decision. See Tex. Dep’t of Cmty. Affairs v. Burdine,

450 U.S. 248, 254-55 (1981). “This burden is one of production, not persuasion; it

can involve no credibility assessment.” Reeves v. Sanderson Plumbing Prods.,

Inc., 530 U.S. 133, 142 (2000) (internal quotations omitted).

      If Defendant meets its burden of production, the burden shifts back to

Plaintiff to show that the legitimate, nondiscriminatory reason offered by the

Defendant is mere pretext for illegal employment discrimination.               McDonnell

Douglas, 411 U.S. at 804. “Although the intermediate evidentiary burdens shift

back and forth under this framework, the ultimate burden of persuading the trier

of fact that the defendant intentionally discriminated against the plaintiff remains

at all times with the plaintiff.” Reeves, 530 U.S. at 143.

      Here, Plaintiff’s prima facie case, despite requiring only a de minimis

showing, founders on two of the four required grounds.

      First, Plaintiff argues that she was qualified for her position: “It w[ould] be

rather difficult for a jury to find that Plaintiff was not qualified for her job. Plaintiff

worked for Defendant for 27 years [and] [s]he was viewed as the ‘back bone’ of




                                           11
       Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 12 of 28




the office.” Pl.’s Opp. at 33. She also argues that “Defendant has taken an

extreme position in labeling Plaintiff as a ‘bully.’” Id. at 34. The Court disagrees.

      It is well-settled that “the ultimate inquiry” regarding job qualifications “is

whether    an   employee’s    performance     ‘meets      his   employer’s   legitimate

expectations.’” Meiri v. Dacon, 759 F.2d 989, 995 (2d Cir. 1985) (quoting Huhn v.

Koehring Co., 718 F.2d 239, 244 (7th Cir. 1983)).         Defendant argues that the

“ability to get along with co-workers is a reasonable qualification for the job,”

[ECF No. 47 at 7], which it undoubtedly is in a small surgical practice such as

Defendant’s. But the evidence of record shows that Plaintiff had a history of

improper interactions with coworkers and an inability to treat them with respect

and civility.

      Even before Defendant opened its Wallingford office in 2013, Plaintiff had

issues interacting with co-workers. As Carol Maturo stated under oath regarding

her reasons for transferring to Wallingford, “I elected to transfer to the

Wallingford office, in significant part because I did not want to work with Plaintiff.

I did not enjoy working with Plaintiff and found her to frequently be rude,

condescending, hostile and abusive. Transferring to Wallingford was a positive

change for me and I found that my working environment improved significantly

after I left the Hamden office.” [ECF No. 47-5 ¶¶ 6-8].

      After the Wallingford office opened, Plaintiff’s problems persisted.          As

mentioned, Plaintiff had to be verbally counseled in August and December 2013


                                         12
       Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 13 of 28




by Office Manager Pietrandrea, after Plaintiff’s “co-workers had complained that

[she] w[as] yelling and bossing them around.”        [ECF No. 47-12 at 1].    Office

Manager Pietrandrea also told Plaintiff at those times that Plaintiff was “creating

a hostile work environment and this was very serious,” and that she “needed to

treat people with respect and also not order people around.” Id. In March 2014,

Dr. Conforti spoke to Plaintiff “regarding [her] inappropriate behavior and gave

[her] specific instructions as to what he expected of [her].” Id.   In May 2014 the

break room incident occurred, resulting in a written warning to Plaintiff, and

another incident occurred on May 2, 2016, which required verbal counseling by

Dr. Conforti and Office Manager Pietrandrea. [ECF No. 47-12 at 14]. And finally,

on August 15, 2017, Plaintiff’s co-worker Rosadini entered Dr. Conforti’s private

office in tears, reporting that Plaintiff had berated her about a surgical tray that

was not properly prepared. Def.’s Stmt. ¶ 61; Pl.’s Stmt. ¶ 61; [ECF No. 47-3

(Affidavit of Dr. Conforti) ¶ 50]; [ECF No. 47-12 at 13 (Dr. Conforti’s notes

describing Ms. Rosadini as “in tears”)].

      In addition, in a sworn affidavit, Plaintiff’s co-worker Josie Ardito states

that “Plaintiff was frequently confrontational towards myself and other surgical

assistants, creating a difficult working environment,” and that “[a]s a result of the

Plaintiff[’]s behavior, I requested that the Defendant address the issue of bullying

and threatening at work as Plaintiff[’]s conduct was inappropriate and

unacceptable.” [ECF No. 47-4 at 3]. Plaintiff’s co-worker Antonio Gonzalez also


                                           13
       Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 14 of 28




stated, in a sworn affidavit, that “Plaintiff was frequently confrontational towards

myself and other surgical assistants, creating a difficult working environment.”

[ECF No. 47-6 at 3].

      In sum, the Court finds that Defendant had a reasonable employment

requirement that employees get along with each other, which was enshrined in

its Office Policy: “When groups of people work together, it is necessary for

everyone to observe certain rules of acceptable social conduct.        Violation of

these rules may result in disciplinary action ranging from a verbal warning, to a

written warning, to immediate discharge.” [ECF No. 47-10 at 4]. Courts in this

Circuit have found similar policies reasonable. Jones v. Yonkers Pub. Schs., 326

F. Supp. 2d 536, 544 (S.D.N.Y. 2004) (“Regardless of his argument that his job

performance was admittedly ‘fair’ in quality, plaintiff did not work under solitary

conditions. Getting along with one’s coworkers is an essential component of

satisfactory job performance.”). The Court agrees. And the Court finds that

Plaintiff did not meet this requirement because she was unable to restrain herself

from injecting her views on safety and other related topics into the workplace,

often with a raised voice and in an inappropriate manner. Plaintiff admits this: “I

was annoyed . . . I did raise my voice and addressed everyone in the room.”

[ECF No. 47-12 at 9]. Because of this Plaintiff fails to meet element two of her

prima facie age discrimination case, namely that she was qualified for the job.




                                        14
       Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 15 of 28




      In addition to not being qualified for the job, as regards Plaintiff’s prima

facie age discrimination case, Plaintiff has failed to adduce any evidence tying

Defendant’s termination of her employment to any age-related animus on the part

of Defendant’s decision makers.

      “[A]n individual plaintiff may establish a prima facie case by ‘showing

actions taken by the employer from which one can infer, if such actions remain

unexplained, that it is more likely than not that such actions were based on a

discriminatory criterion illegal under’ Title VII.” Young v. United Parcel Serv.,

Inc., 575 U.S. 206, 218 (2015) (quoting Furnco Constr. Corp. v. Waters, 438 U. S.

567, 576 (1978)). “[A] showing of disparate treatment ‘is a recognized method of

raising an inference of discrimination for purposes of making out a prima facie

case.’ Raising such an inference, however, requires the plaintiff to show that the

employer treated him or her ‘less favorably than a similarly situated employee’

outside of the protected group. . . . A similarly situated employee is one ‘similarly

situated in all material respects’ to the plaintiff.” Raspardo v. Carlone, 770 F.3d

97, 126 (2d Cir. 2014); Lu v. Chase Investment Servs. Corp., 412 F. App’x 413, 418

(2d Cir. 2011) (finding no disparate treatment where plaintiff failed to identify

comparator who committed similar infraction but was not disciplined).

      Here, Plaintiff has not alleged and does not argue that there were younger

“similarly situated employees” who were treated more favorably than she, by, for

example, being retained despite having interpersonal relationship issues in


                                         15
       Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 16 of 28




circumstances similar to Plaintiff’s. Plaintiff does argue that her co-workers, who

she faults for failure to abide by proper safety and operational procedures, and

who were generally younger than her, were not terminated, but that is not a

proper comparison to Plaintiff’s situation. Plaintiff points to no co-worker who

was repeatedly discourteous to their co-workers, or who was chastised and

retained, yet warned that she could be terminated if she continued to be

discourteous to her co-workers. The Court finds that there were no employees

“‘similarly situated in all material respects’ to the plaintiff.” Raspardo, 770 F.3d

at 126; Lu, 412 F. App’x at 418 (finding no disparate treatment where plaintiff

failed to identify comparator who committed similar infraction but was not

disciplined). Defendant argues that “[n]o inference of discrimination can arise to

satisfy this prong of a prima facie case by making a comparison of the discipline

received for differing conduct.” [ECF No. 47 at 12]. The Court agrees, as courts

in this District have found. See McKinney v. Dep’t of Transp., 168 F. Supp. 3d

416, 425 (D. Conn. 2016) (no prima facie case of discrimination where conduct did

not bear a “reasonably close resemblance” to the conduct for which plaintiff was

disciplined).

      Additionally, the Court agrees with Defendant that Defendant’s “decision

makers’ own ages undermine an inference of discrimination regarding Plaintiff’s

termination.” [ECF No. 47 at 12]. Plaintiff was 56 when she was terminated, Dr.

Conforti was 61, Dr. Johnson was 42 and Dr. Parker was 60. Pl.’s Stmt. ¶ 65. As


                                        16
      Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 17 of 28




Defendant argues, “[t]he difference in the Plaintiff’s age and the decision makers’

respective ages is significant.” [ECF No. 47 at 12]. See Meyer v. McDonald, 241

F. Supp. 3d 379, 390-91 (E.D.N.Y. 2017), aff’d sub nom Meyer v. Shulkin, 722 F.

App’x 26 (2d Cir. 2018) (“When the person who allegedly discriminated against

plaintiff is a member of the same protected class as plaintiff, the court applies an

inference against discrimination.”); see also Palak v. St. Francis Hosp., No. 14-

Civ-4383, 2015 WL 3682805, at *8 (E.D.N.Y. June 12, 2015) (“[A]n inference against

discrimination exists where the person who participated in the allegedly adverse

decision is also a member of the same protected class.... In other words, if a

decision maker is in the same protected class as plaintiff, claims of

discrimination become less plausible.”). This is not to say that a person of the

same protected class could not discriminate on the basis of the mutual

classification, however the likelihood is diminished and thus the other factors

tending to show a discriminatory intent are more important.

      In the absence of evidence exhibiting a disparity in treatment as between

Plaintiff and one or more similarly situated employees outside her protected

class, “[a]n inference of discriminatory intent may be established by, inter alia,

the employer’s invidious comments about others in the employee’s protected

group; or the sequence of events leading to the plaintiff’s discharge.” Sassaman

v. Gamache, 566 F.3d 307, 312 (2d Cir. 2009).




                                        17
         Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 18 of 28




         In determining whether an utterance of an age-related nature is probative of

discriminatory intent with respect to a challenged adverse employment action,

courts look to the following factors: “(1) who made the remark (i.e., a

decisionmaker, a supervisor, or a low-level coworker); (2) when the remark was

made in relation to the employment decision at issue; (3) the content of the

remark (i.e., whether a reasonable juror could view the remark as discriminatory);

and (4) the context in which the remark was made, (i.e. whether it was related to

the decisionmaking process).” Vogel v. CA, Inc., 44 F. Supp. 3d 207, 223 (D.

Conn. 2014) (quoting Henry v. Wyeth Pharm., Inc., 616 F.3d 134, 149 (2d Cir.

2010)), aff’d 662 F. App’x 72 (2016). “Generally, ‘remarks made by someone other

than the person who made the decision adversely affecting the plaintiff may have

little   tendency    to   show   that   the    decision-maker   was     motivated   by

discrimination.’” Vale v. City of New Haven, 197 F. Supp. 3d 389, 400 (D. Conn.

2016) (quoting Tomassi v. Insignia Fin. Grp., Inc., 478 F.3d 111, 115 (2d Cir.

2007)). And “‘[t]he more remote and oblique the remarks are in relation to the

employer’s adverse action, the less they prove that the action was motivated by

discrimination.’” Tolbert v. Smith, 790 F.3d 427, 437 (2d Cir. 2015).

         Here, Plaintiff admits that no age-related disparaging remarks were made

by anyone employed by Defendant. Pl.’s Stmt. ¶ 84 (“The Practice is not aware of

anyone at the Practice, doctors or staff members, having made any disparaging

statements about Plaintiff’s age throughout her 27 years of employment with the


                                          18
      Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 19 of 28




Practice, nor has the Plaintiff claimed that such statements were made. . . .

Admitted.”).

      That being so, and given that there is no evidence of anything untoward

regarding “the sequence of events leading to the plaintiff’s discharge,”

Sassaman, 566 F.3d at 312, nor any evidence that Defendant treated Plaintiff less

favorably than similarly situated employees outside her protected class, Plaintiff

is incapable of establishing a prima facie case for age-based discriminatory

discharge under the ADEA (Count Two) or the CFEPA (Count Three).

      Even if Plaintiff could establish a prima facie case of age-based

discriminatory discharge, Defendant has put forth a legitimate, nondiscriminatory

reason for terminating Plaintiff, namely, her inappropriate behavior toward her

co-workers. As outlined above, Plaintiff’s behavior was abusive and persistent,

even in the face of written warnings forbidding such behavior. Courts in this

Circuit have found similar behavior to be a legitimate, nondiscriminatory reason

for terminating an employee. See Gorecke v. United Parcel Serv., Inc., No. 11-CV-

6591 (MAT), 2014 WL 1315390, at *1, *6 (W.D.N.Y. Apr. 1, 2014) (defendant justified

in firing plaintiff employee following “a number of verbal and physical

altercations with other UPS employees”); Ahmed v. New York City Health and

Hosp. Corp., No. 06-Civ-6685 (LAP), 2008 WL 918830, at *7 (S.D.N.Y. Mar. 31,

2008) (defendant justified in firing plaintiff employee following “confrontational




                                        19
      Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 20 of 28




behavior towards supervisors and colleagues,” along with various violations of

formal workplace policies).

      Finally, Plaintiff cannot establish that Defendant terminated her as a pretext

for age discrimination, given that there is no evidence that any of Defendant’s

employees ever said anything about her age, nor any other age-related evidence

that might point to some reason for Defendant to terminate her on that basis.

      In sum, given the complete paucity of evidence regarding any kind of age-

related   animus     on   Defendant’s     part,   and    Defendant’s     legitimate,

nondiscriminatory reason for terminating Plaintiff, the Court grants Defendant

summary judgment on Plaintiff’s ADEA and age-related CFEPA claims.

     B.     Disability-Based Discriminatory Discharge Claims

      To state a prima facie case of disability discrimination under the ADA and

the CFEPA, Plaintiff must show: “(1) the employer is subject to the ADA; (2) the

plaintiff is disabled within the meaning of the ADA or perceived to be so by her

employer; (3) she was otherwise qualified to perform the essential functions of

the job with or without reasonable accommodation; (4) she suffered an adverse

employment action; and (5) the adverse action was imposed because of her

disability.” Davis v. New York City Dep’t of Educ., 804 F.3d 231, 235 (2d Cir.

2015), see also Eaddy v. City of Bridgeport, 156 Conn. App. 597, 603-04 (2015)

(prima facie elements under CFEPA).




                                        20
      Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 21 of 28




      First, although it is undisputed that Plaintiff has a hearing disability, as

discussed, supra, Plaintiff was unable to interact appropriately with her co-

workers on a sustained basis, meaning she was not “qualified to perform the

essential functions of” her job under the requirements for establishing a prima

facie case. Davis, 804 F.3d at 235.

      Second, Plaintiff has proffered no evidence supporting an inference that

she was terminated because of her hearing disability. Indeed, Plaintiff admits

that no employee of Defendant in her 27 years in Defendant’s employ ever made

a single disparaging remark about her hearing. Pl.’s Stmt. ¶ 83. Even if Plaintiff’s

co-workers made disparaging statements about her hearing, that would not be

evidence of the decision-makers reasons for terminating her employment.

“Generally, ‘remarks made by someone other than the person who made the

decision adversely affecting the plaintiff may have little tendency to show that

the decision-maker was motivated by discrimination.’” Vale, 197 F. Supp. 3d at

400 (quoting Tomassi, 478 F.3d at 115); see also Krachenfels v. North Shore Long

Island Jewish Health Sys., No. 13-CV-243 (JFB) (WBW), 2014 WL 3867560, at *20

(E.D.N.Y. July 29, 2014) (noting evidence of non-decision maker’s alleged

discriminatory animus does not establish decision-maker had the same animus).

      Nor can Plaintiff claim liability under a cat’s paw theory. “[T]he ‘cat’s paw’

metaphor now ‘refers to a situation in which an employee is fired or subjected to

some other adverse employment action by a supervisor who himself has no


                                        21
       Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 22 of 28




discriminatory motive, but who has been manipulated by a subordinate who does

have such a motive and intended to bring about the adverse employment

action.’” Vasquez v. Empress Ambulance Serv., Inc., 835 F.3d 267, 272 (2d Cir.

2016) (quoting Cook v. IPC Intern. Corp., 673 F.3d 625, 628 (7th Cir. 2012) (Posner,

J.). “Because the supervisor, acting as agent of the employer, has permitted

himself to be used ‘as the conduit of [the subordinate’s] prejudice,’ that prejudice

may then be imputed to the employer and used to hold the employer liable for

employment discrimination.” Id. (quoting Shager v. Upjohn Co., 913 F.2d 398,

405 (7th Cir. 1990)).     “In other words, by merely effectuating or ‘rubber-

stamp[ing]’ a discriminatory employee’s ‘unlawful design,’ the employer . . .

[opens] itself to . . . [be] successfully sued.” Id. (quoting Nagle v. Marron, 663

F.3d 100, 117 (2d Cir. 2011)).

      This avenue is foreclosed by the fact that the employer’s decision to

terminate Plaintiff was based on incidents which she admits occurred but

dismisses as having been caused by her poor hearing. Thus, she does not claim

that the employer terminated her based on a single uncorroborated complaint of

a single biased co-worker.

      Plaintiff has failed to make out a prima facie case for disability

discrimination.   But even if Plaintiff could establish a prima facie case of

disability discrimination, Defendant has put forth, as outlined above, a legitimate,

nondiscriminatory reason for terminating Plaintiff, namely, her inappropriate


                                        22
       Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 23 of 28




behavior toward her co-workers. As discussed, Plaintiff’s behavior was abusive

and repeated, even in the face of written warnings forbidding such behavior.

Courts in this Circuit have found similar behavior to be a legitimate,

nondiscriminatory reason for terminating an employee.           Gorecke, 2014 WL

1315390, at *1, *6 (defendant justified in firing plaintiff employee following “a

number of verbal and physical altercations with other UPS employees”); Ahmed,

2008 WL 918830, at *7 (same).

      Given the complete lack of evidence regarding any kind of disability

discrimination     on    Defendant’s     part,    and     Defendant’s     legitimate,

nondiscriminatory reason for terminating Plaintiff, the Court grants Defendant

summary judgment on Plaintiff’s ADA and disability related CFEPA claims.

      C.     Conn. Gen. Stat. § 31-51q

      “Section 31-51q of the Connecticut General Statutes is a cause of action for

violation of the right to free speech under both the United States and Connecticut

Constitutions.” Brown v. Office of State Comptroller, 211 F. Supp. 3d 455, 477-78

(D. Conn. 2016), aff’d in part, appeal dismissed in part sub nom. Brown v. Halpin,

885 F.3d 111 (2d Cir. 2018).

      Section 31-51q reads, in relevant part,

      Any employer . . . who subjects any employee to discipline or
      discharge on account of the exercise by such employee of rights
      guaranteed by the first amendment to the United States Constitution
      or section 3, 4, or 14 of article first of the Constitution of the state,
      provided such activity does not substantially or materially interfere
      with the employee’s bona fide job performance or the working

                                         23
        Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 24 of 28




        relationship between the employee and the employer, shall be liable
        to such employee . . . .

Brown, 211 F. Supp. 3d at 478 (quoting Conn. Gen. Stat. § 31-51q).

        “To succeed on a claim under this statute, a plaintiff must demonstrate

that:

        (1) [S]he was exercising rights protected by the First Amendment to
        the United States Constitution (or an equivalent provision of the
        Connecticut Constitution); (2) [s]he was fired [or otherwise
        disciplined] on account of [her] exercise of such rights; and (3) [her]
        exercise of [her] First Amendment rights did not substantially or
        materially interfere with [her] bona fide job performance or with [her]
        working relationship with [her] employer.

Id. (quoting Ozols v. Town of Madison, No. 3:11-cv-1324 (SRU), 2012 WL 3595130,

at *3 (D. Conn. Aug. 20, 2012) (internal citations and quotations omitted)). Of

note, “the protections of § 31–51q [a]re not limited to speech on public property

but, rather, extended to employee speech in the private workplace as well.”

Schumann v. Dianon Sys., Inc., 304 Conn. 585, 599 (2012) (citing Cotto v. United

Techs. Corp., 251 Conn. 1, 16 (1999)). “A clear prerequisite to the application of §

31–51q, however, is that the speech at issue must be constitutionally protected;

only the ‘exercise ... of rights guaranteed by the first amendment to the United

States [c]onstitution or section 3, 4 or 14 of article first of the [c]onstitution of the

state’ falls within the ambit of the statute.” Id. at 600 (quoting Conn. Gen. Stat. §

31-51q). “[I]n evaluating the constitutionality of . . . restrictions on an employee’s

speech, a court must arrive at a balance between the interests of the [employee],

as a citizen, in commenting upon matters of public concern and the interest of

                                           24
       Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 25 of 28




the . . . employer, in promoting the efficiency of the public services it performs.”

Id. at 601. “Whether an employee’s speech addresses a matter of public concern

must be determined by the content, form, and context of [the speech], as

revealed by the whole record. . . . An employee’s speech addresses a matter of

public concern when the speech can be fairly considered as relating to any

matter of political, social, or other concern to the community.” Id. at 602.

      Here, Plaintiff argues that her co-workers were delinquent in the

performance of their duties, and that since some of those duties involved items,

such as suture safety, that could have impacted the safety of patients at the

Hamden office, Plaintiff’s discussions about them with management were

matters of public concern.     [ECF No. 55 at 22 (citing cases standing for the

proposition that “safety issues are a matter of public concern.”)].

      Defendant argues that Plaintiff’s speech was only about operational, non-

safety related issues, and that Plaintiff’s cited cases hold that employee

complaints about safety are only matters of public concern when they impact the

public at large, such as when the speech was directed to the “abuse of disabled

patients resulting in injury or death,” or speech about “problems with the

ventilation systems where patients with infectious diseases are treated.” [ECF

No. 58 at 3]. But that is not quite right, as Plaintiff’s cases make clear that basic

workplace safety has been considered a matter of public concern for purposes of

determining liability under Section 31-51q. See, e.g., McClain v. Pfizer, Inc., No.


                                         25
       Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 26 of 28




3:06-cv-1795 (WWE), 2011 WL 2533670, at *2 (D. Conn. June 27, 2011) (employee

complaints about odor in the workplace and workbenches being placed too close

to area where laboratory experiments were conducted were matters of public

concern because “safety in the workplace is a matter of public concern.” Id.

(quoting Munafo v. Metro. Transp. Auth., 285 F.3d 201, 212 (2d Cir. 2002)).

      As to Defendant’s argument that Plaintiff’s speech only concerned

operational, not safety-related issues, the Court is unable to determine on this

record whether that is true or not. But that dilemma is immaterial because it is

clear as a matter of law that (i) Plaintiff was not terminated because she raised

these potentially safety-related issues, and (ii) Plaintiff’s manner of speaking

“substantially or materially interfere[d] with the employee’s bona fide job

performance or the working relationship between the employee and the

employer.” Conn. Gen. Stat. § 31-51q.

      First, as Defendant argues:

      Plaintiff was not terminated because she raised issues or concerns
      regarding the operations of the Practice. Indeed, Plaintiff’s issues
      regarding her co-workers’ alleged mistakes had gone on without any
      negative reaction against her by the Practice for several years. The
      Practice even addressed the various concerns she raised in varying
      ways including memos to the staff and verbal direction and
      correction.    The final exchange which precipitated Plaintiff’s
      termination concerned whether or not her co-worker had properly set
      up a surgical tray. Although this issue certainly is not one of
      protected public concern, even if it were, Plaintiff was terminated
      because of the way she addressed it; namely, yelling at her
      coworker, pointing her finger and acting aggressively.           The
      substance of the dispute was ultimately irrelevant, but Plaintiff’s
      display of hostility could not continue.

                                        26
       Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 27 of 28




[ECF No. 47 at 26 (citations omitted)]. The Court agrees, because the evidence of

record makes clear, as discussed, that Plaintiff was terminated for her

inappropriate behavior toward her co-workers, and not because she raised issues

of a potentially safety-related nature with management.       As outlined above,

Plaintiff’s behavior towards her co-workers was abusive and repeated, even in the

face of written warnings forbidding such behavior. And she was instructed to not

bring these matters directly to her coworkers’ attention only after she proved

unable to do so civilly. Courts in this Circuit have found similar behavior to be a

legitimate, nondiscriminatory reason for terminating an employee. See Gorecke,

2014 WL 1315390, at *1, *6 (defendant justified in firing plaintiff employee

following “a number of verbal and physical altercations with other UPS

employees”); Ahmed, 2008 WL 918830, at *7 (same).

      In addition, Plaintiff’s manner of speaking “substantially or materially

interfere[d] with the employee’s bona fide job performance or the working

relationship between the employee and the employer,” Conn. Gen. Stat. § 31-51q,

because positive interpersonal relationships with co-workers was a prerequisite

for adequate job performance, but Plaintiff could not comply with Defendant’s

reasonable job requirements. Thus, by the very text of the statute, Plaintiff has

not established that Defendant violated Conn. Gen. Stat. § 31-51q.




                                        27
      Case 3:19-cv-00007-VLB Document 63 Filed 07/29/20 Page 28 of 28




                             IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS Defendant’s Motion for

Summary Judgment. [ECF No. 46]. The Clerk is instructed to close this case and

enter Judgment in Defendant’s favor.



                                       ________/s/___________________
                                       Vanessa L. Bryant
                                       United States District Judge


      SO ORDERED at Hartford, Connecticut this 29th day of July 2020.




                                        28
